Title: From George Washington to Thomas Law, 10 February 1796
From: Washington, George
To: Law, Thomas


          
            Sir
            Philadelphia 10th Feb. 1796.
          
          Yesterday’s Mail brought me your letter of the 4th Instant; and that of Saturday announced from Miss Custis herself, the Union which is pending between you. No intimation of this event, from any quarter, having been communicated to us before, it may well be supposed that it was a matter of Surprize.
          This being premised, I have only to add, that as the parties most interested are agreed, my approbation, in which Mrs Washington unites, is cordially given; accompanied with best wishes that both of you may be supremely happy in the Alliance. I must however, tho’ it is no immediate concern of mine—be permitted to hope, as the young lady is in her non-age, that preliminary measures has been, or will be arranged with her Mother & Guardian, before the Nuptials are solemnized.
          We shall hope that your fortunes (if not before) will, by this event, be fixed in America; for it would be a heart rending circumstance, if you should seperate Eliza from her friends in this country. Whether the marriage is to take place soon, or late, we have no data to judge from but be it as it will, if you should bring her to Philadelphia, we invite you both to this house. With very great esteem and regard I am—Sir Your Obedt Hble Servant
          
            Go: Washington
          
        